United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                     November 18, 2002

                                           Before

                            Hon. FRANK H. EASTERBROOK, Circuit Judge

                            Hon. KENNETH F. RIPPLE, Circuit Judge

                            Hon. DIANE P. WOOD, Circuit Judge


Nos. 01-3068 & 01-3454                              Appeal from the United States
                                                      District Court for the
RUBEN GOMEZ-CHAVEZ,                                   Northern District of Illinois,
               Plaintiff-Appellant,                   Eastern Division.
              Petitioner-Appellant,
                                                    No. 01-C-5768
             v.
                                                    Suzanne B. Conlon, Judge.
BRIAN PERRYMAN, District Director,
              Defendant-Appellee,                              _________________

              and
                                                    Petition to Review Decision of the
IMMIGRATION AND                                     Immigration and Naturalization Service.
NATURALIZATION SERVICE,
                                                    INS File No. A 75 897-228
                    Respondent-Appellee.



                                         ORDER

      The opinion of this court issued on October 24, 2002, is amended to read as follows:
Nos. 01-3068 & 01-3454                                                                          Page 2


               (1) Page 4, first full paragraph, line 12 to 13, “notice of appeal from that decision”

is changed to “petition for review.”

               (2) Page 4, first full paragraph, line 15, “appeal” is changed to “petition.”

               (3) Page 5, first full paragraph, line 6, “Appeal” is changed to “Case.”

               (4) Page 5, first full paragraph, line 9, “appeal” is changed to “petition for review.”

               (5) Page 5, first full paragraph, line 21 to 22, “appeal” is changed to “petition.”

               (6) Page 5, first full paragraph under heading III, line 2, “appeal” is changed to

“petition for review.”

               (7) Page 9, line 11 from the top, “on appeal” is changed to “in a petition for

review.”

               (8) Page 10, second paragraph, line 2, “appeal” is changed to “petition for

review.”



                                                                      SO ORDERED.